El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La Corte de Distrito de Ponce dictó sentencia en este caso el 18 de abril de 1912, declarando sin lugar la demanda, “con las costas a la parte demandante.”
*49En 31 de julio de 1912, los demandados presentaron nna moción a la corte alegando “que por nn olvido o error invo-Inntario se omitió por el Sr. Secretario de la corte consignar en la ameritada sentencia, despnés del vocablo ‘costas,5 las palabras ‘desembolsos y honorarios de abogados,’ cnal fné indudablemente la intención del tribunal” y solicitando que la corte ordenara la enmienda de la repetida sentencia ‘ ‘ nunc pro tune”■ agregado después de la palabra “costas” las pala-bras “desembolsos y honorarios de abogado.”
La moción fué notificada al abogado de la parte actora, se vió en corte' abierta con asistencia de los abogados de am-bas partes, y se declaró sin lugar el 28 de agosto de 1912. La resolución de la corte, contra la cual se estableció el pre-sente recurso de apelación, dice así:
“Aun cuando esta corte tuvo la intención de incluir en la palabra ‘costas,’ los desembolsos y honorarios de abogado, al imponer las cos-tas a los demandantes, sin embargo, vista la doctrina sentada en los casos de Byrne v. Hoag, 116 Cal., 5, y Estate of Potter, 141 Cal., 426, y considerando que si ha habido error es de derecho y no material, se declara sin lugar la moción.”
Lo primero que debemos considerar en un caso de esta naturaleza, es si la enmienda propuesta se solicitó dentro del término en que se dictó la sentencia o fuera de él, ya que en el primer caso el'poder de la corte para enmendar cualquier error, clerical o de derecho, es indiscutible, mientras que en el segundo las enmiendas sólo proceden en determinados casos.
Los términos de las cortes de distrito de Puerto Rico son cinco cada año, de dos meses cada uno. La sentencia en este caso se dictó el 18 de abril de 1912, y la enmienda se pro-puso el 31 de julio del propio año. Entre la fecha del pro-nunciamiento de la sentencia y la de la solicitud de la en-mienda mediaron, pues, más de dos meses y, en tal virtud, es necesario concluir que la enmienda se pidió después del térr mino.. en que.se dictó la'.sentencia. . ■ . ■ - . ,
*50Aclarado este panto, examinemos el poder de las cortes para enmendar' sas sentencias despaés del término en qae faeron dictadas.
La jarispradencia sobre este panto' es abandantísima y toda ella conviene en qae aan despaés del término en qae los dictaron, tienen las cortes facaltad para enmendar sas decre-tos y sentencias, pero las enmiendas se limitan entonces a la corrección de errores clericales, y no a la alteración fnnda-mental de las resolaciones, a menos qae exista algana ley aatorizando esto último expresamente. Para mayor ilnstra-ción, citaremos alganas decisiones de las cortes americanas.
En la ley común, ningún fallo podía enmendarse despaés del término en qae faé registrado. Albers v. Whitney, Fed. Case No. 137 [I Story, 310].
Las cortes de circaito no tienen poder despaés de vencido el término para modificar ana sentencia. Malpas v. Lowenstine, 46 Ark., 676.
No existiendo ana disposición legal sobre la materia, las sentencias dictadas regalarmente qaedan faera del control de la corte despaés de vencido el término en qae se dictaron. Exchange Bank v. Ford, 7 Colo., 314; 3 Pac., 449.
Una corte no tiene poder para enmendar ana sentencia dictada en an término anterior a menos qae se liabiere pre-sentado ana moción o se lambieren institnído algunos proce-dimientos con tal objeto en el expresado término, y la moción o los procedimientos lambieren continmado tramitándose, o a menos qae el récord demaestre qae la sentencia tal como faé registrada, no era la qae la corte Labia pronanciado real-mente. O’Brien v. O’Brien, 124 Cal., 422; De Castro v. Richardson, 25 Cal., 49.
Una sentencia paede enmendarse en meras caestiones de forma, o enmendarse, corrigiendo eqaivocaciones, a los efec-tos de conformar la registrada con la qae la corte verdadera-mente dictó, aan despaés del término. McDonald v. Patterson, 190 Ill., 121. Pero para qae esto paeda hacerse es nece-sario qae exista algún récord, minata, nota escrita, notas *51taquigráficas, o alguna otra base escrita por la cual deter-minar la exacta naturaleza de la sentencia u orden que se trata de enmendar; la enmienda no puede basarse en eviden-cia oral meramente o en el recuerdo del juez. Stitt v. Kurtenbach, 85 Ill., App., 38.
El tratadista Black, en su obra sobre la Ley de las Sen-tencias, apoyándose en decisiones del Estado de Alabama, se expresa así: “La facultad de enmendar con efecto retroac-tivo (nunc pro tune) no lleva consigo el derecho de revisar, ni se ha concedido para que se corrijan errores jurídicos. Esa facultad de enmendar no debe nunca ejercerse como re-curso para modificar o ampliar la sentencia, ni su constancia en autos hasta el extremo de que se consigne un pronuncia-miento que la corte no hizo, aun cuando la enmienda pro-puesta comprenda cuestiones que en realidad debieron ser resueltas, El fallo expreso del tribunal, por erróneo que sea, no puede enmendarse en un término posterior.” I Black on Judgments, 158, 231.
Habiendo en consideración todo lo expuesto y lo prescrito en el artículo 7, No. 8, del Código de Enjuiciamiento Civil, igual a lo establecido en la sección 128, No. 8, del Código de Enjuiciamiento de California, debemos concluir que las cortes de justicia de Puerto Bico pueden enmendar sus sentencias y decretos en cualquier forma dentro del término en que fue-ron dictados, y después del término sólo cuando la solicitud se haga dentro del término y continúe tramitándose fuera de él, o cuando se trate de errores clericales, por ejemplo, cuando del récord aparezca que la sentencia tal como fue registrada difiere de la sentencia tal como fue realmente dictada.
Apliquemos ahora los principios expuestos al caso con-creto que resolvemos.
¿Se trata aquí de corregir un error clerical, de subsanar una omisión involuntaria, de conformar la sentencia con lo que consta en el récord; o se trata de enmendar fundamental-mente la sentencia registrada?
*52Los apelantes propusieron la enmienda para intercalar ciertas palabras “ omitidas involuntariamente por el secreta-rio, ’ ’ pero el juez consignó en sn resolución que no bubo omi-sión involuntaria, y que si existió error, fué de derecho y no material.
A nuestro juicio la cuestión fué planteada y resuelta debi-damente por la corte de distrito.
Silos apelantes hubieran demostrado que en las minutas de la corte, por ejemplo, constaba que la corte al dictar su sentencia había impuesto las costas, desembolsos y honora-rios y que en el libro de sentencias sólo aparecía registrada la imposición de las costas, su derecho a obtener que se en-mendara la sentencia registrada conformándola con la real-mente dictada, sería evidente.
Pero ese no es el caso. La palabra “costas” ha sido interpretada por esta Corte Suprema en Veve v. Municipio de Fajardo, 18 D. P. R., 764, como comprensiva “de los derechos e indemnizaciones que consistan en cantidades fijas e inalte-rables, determinadas anticipadamente por las leyes, regla-mentos o aranceles,” y distinguida de las palabras “desem-bolsos” y “honorarios,” habiéndose resuelto, además, en dicho pleito, que una parte que sólo ha sido condenada en “costas” no está obligada a pagar los desembolsos y hono-rarios.
Siendo esto así, se concluye sin esfuerzo alguno que la enmienda solicitada por los demandados impondría sobre los demandantes una nueva obligación, la de pagar los desem-bolsos y honorarios de abogado, no impuesta por la senten-cia tal como fué dictada por el juez y registrada por el secre-tario, y, en tal virtud, que tratándose.de una enmienda que altera sustancialmente la sentencia dictada, tal enmienda no puede decretarse después del término en que se dictó la sen-tencia.
El hecho de que el juez tuviera la intención de imponer las costas, desembolsos y honorarios, no var{a la naturaleza de este caso. No basta tener la intención, sino que es nece-*53sario traducir esa intención en Rectos positivos, para que tales Rectos'puedan apreciarse luego como Rase de enmien-das; El cometido por la corte fue, como ella misma con-signa, un error de derecto, y tales errores no pueden corre-girse después del término en la forma solicitada por los ape-lantes.
El recurso interpuesto dete declararse sin lugar y confir-marse la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.